     Case 1:11-cv-00691-LAK-RWL Document 2642 Filed 05/25/21 Page 1 of 1




                                      GLAVIN PLLC
                                    2585 Broadway #211
                                  New York, New York 10025
                                       646-693-5505

                                                    May 25, 2021


VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:
       I represent the United States and write to supplement the record with respect to the
Court’s May 15, 2021 order (Dkt. 308), which was docketed on May 18, 2021.
        On Saturday, May 15, 2021 at 5:10 p.m., defense counsel Ronald Kuby emailed the
Court and copied the Special Prosecutors and others (including defense attorneys Martin Garbus
and Rhiya Trivedi and defendant Steven Donziger). That email is attached as Exhibit A. Later
that same day, at 9:56 PM, your Honor’s Chambers emailed defense counsel (i.e., Mr. Kuby, Mr.
Garbus and Ms. Trivedi) and the Special Prosecutors attaching the May 15, 2021 order. That
email is attached as Exhibit B. The May 15, 2021 order was later docketed on May 18, 2021 as
Dkt. 308, with a filing date of May 15, 2021—the date the order was sent to the parties.


                                                    Respectfully submitted,


                                                    _______/s/______________________
                                                    Rita M. Glavin

                                                    Special Prosecutor on behalf
                                                    of the United States
